Exhibit 10.34

Performance-Based Vesting

HMH HOLDINGS (DELAWARE), INC.

2012 MANAGEMENT INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE

Houghton Mifflin Harcourt Company (formerly known as HMH Holdings (Delaware),
Inc.) (the “Company”) has previously established the HMH Holdings (Delaware),
Inc. 2012 Management Incentive Plan (the “Plan”) and, pursuant thereto, the
Company desires to grant to the Person identified on Schedule I hereto (the
“Grantee”) performance-based Restricted Stock Units (“RSUs”) with respect to the
Company’s common stock, $0.01 par value per share (“Common Stock”), as of
[            ], 2015 (the “Grant Date”), subject to the terms and conditions set
forth in this notice (“Award Notice”).

1. Award. Subject to the terms and conditions set forth herein and in the Plan,
the Company hereby grants to the Grantee that number of RSUs as set forth on
Schedule I attached hereto (the “Award”). The Award shall be credited to a
separate book-entry account maintained for the Grantee on the books of the
Company. The Award shall vest and be settled in accordance with Section 2
hereof.

2. Terms and Conditions.

(a) The Award shall be one hundred percent (100%) unvested as of the Grant Date.
Except as otherwise provided in the Plan and this Award Notice, the Award shall
vest and become non-forfeitable on the later of (i) the third (3rd) anniversary
of the Grant Date (such date, the “Scheduled Vesting Date”, and such three-year
period from the Grant Date, the “Applicable Period”) and (ii) the date that the
Committee certifies the performance results as described on Schedule I attached
hereto (the “Performance Vesting Date”), provided that the Grantee remains in
continuous service with the Company or any of its Subsidiaries on the Scheduled
Vesting Date or the Performance Vesting Date, as applicable. The Grantee shall
be entitled to receive that number of RSUs (if any) equal to (x) the Performance
Leverage Factor (as defined on Schedule I) multiplied by (y) the Target RSUs (as
defined on Schedule I).

(b) Except as otherwise provided in this Section 2, in the event that the
Grantee’s continuous service is terminated by the Company or by the Grantee for
any reason (including for death or Disability), the Grantee shall forfeit the
unvested Award as of the Grantee’s termination date.

(c) In the event that the Grantee’s continuous service is terminated by the
Company due to the Grantee’s death or Disability (i) after the one-year
anniversary of the Grant Date but before the date that is six (6) months prior
to the expiration of the Performance Period (as defined on Schedule I), the
unvested Award shall immediately vest assuming that Target Achievement Level (as
defined on Schedule I) has been achieved, prorated to reflect the number of
months employed during the Applicable Period; or (ii) after the date that is six
(6) months prior to the expiration of the Performance Period, the unvested Award
shall vest on the Performance Vesting Date based on the Performance Leverage
Factor achieved for the full Performance Period, prorated to reflect the number
of months employed during the Applicable Period.



--------------------------------------------------------------------------------

(d) Except as otherwise provided in Section 2(e), in the event that the
Grantee’s continuous service is terminated by the Company without Cause after
the one-year anniversary of the Grant Date but prior to either the Scheduled
Vesting Date or the Performance Vesting Date, the unvested Award shall vest on
the Performance Vesting Date based on the Performance Leverage Factor achieved
for the full Performance Period, prorated to reflect the number of months the
Grantee was employed during the Applicable Period.

(e) Immediately prior to a Change in Control, the Target RSUs shall convert into
service-based RSUs and the Award shall vest on the Scheduled Vesting Date
(without regard to achievement of any of the performance metrics set forth on
Schedule I), provided that the Grantee remains in continuous service with the
Company or any of its Subsidiaries on the Scheduled Vesting Date.
Notwithstanding any provision herein to the contrary, (i) if the Committee has
made a provision for the substitution, assumption, exchange or other
continuation of the Award in connection with a Change in Control, then in the
event that the Grantee’s continuous service is terminated (A) by the Company due
to death or Disability following the occurrence of the Change in Control, then
Section 2(c) shall not apply and the unvested Award shall immediately fully
vest, but prorated to reflect the number of months employed during the
Applicable Period, or (B) by the Company other than for Cause, and other than
due to death or Disability, within one (1) year following the occurrence of the
Change in Control, the unvested Award shall become immediately fully vested; or
(ii) if the Committee has not made a provision for the substitution, assumption,
exchange or other continuation of the Award in connection with a Change in
Control, then the unvested Award shall become fully vested immediately prior to
the Change in Control.

(f) Within 30 days following the Scheduled Vesting Date or the Performance
Vesting Date, as applicable (or, if applicable, an earlier vesting date pursuant
to Section 2(c)(i) or Section 2(e) above) (such relevant date, the “Vesting
Date”), the Company shall settle the Award and shall therefore, subject to any
required tax withholding and the execution of any required documentation,
(i) issue and deliver to the Grantee one share of Common Stock for each earned
and vested RSU as determined hereunder (the “RSU Shares”) (and, upon such
settlement, the RSUs shall cease to be credited to the account) and (ii) enter
the Grantee’s name as a shareholder of record with respect to the RSU Shares on
the books of the Company. Alternatively, the Committee may, in its sole
discretion, elect to pay cash or part cash and part RSU Shares in lieu of
settling the vested RSUs solely in RSU Shares. If a cash payment is made in lieu
of delivering RSU Shares, the amount of such payment shall be equal to the Fair
Market Value of the RSU Shares (determined as of the Vesting Date) less an
amount equal to any federal, state, local and non-U.S. income and employment
taxes required to be withheld.

(g) Simultaneously with the settlement and delivery of RSU Shares as
contemplated by Section 2(f), the Grantee shall be entitled to receive an
additional amount (the “Dividend Equivalent Amount”) equal to the product of
(i) the cash amount of each per share dividend that was paid by the Company on
shares of its Common Stock (“Shares”) on any date that the Grantee’s RSUs
remained outstanding hereunder (or, in the case of a dividend payable in Shares
or other property, the per Share equivalent cash value of such dividend as
determined in good

 

2



--------------------------------------------------------------------------------

faith by the Committee) and (ii) the number of RSU Shares so delivered (or, if
the RSUs are not settled exclusively in Shares, the number of RSU Shares that
would have been delivered had they been settled exclusively in Shares). The
Dividend Equivalent Amount shall be payable in cash or, at the discretion of the
Committee, in Shares with an equivalent Fair Market Value on the date of
payment. The Company shall establish a bookkeeping methodology to account for
the Dividend Equivalent Amount. The Dividend Equivalent Amount shall not bear
interest.

(h) The Company shall have the right to require prior to the issuance or
delivery of any Shares or the payment of any cash pursuant to the Award, payment
by the Grantee of any federal, state, local or other taxes that may be required
to be withheld or paid in connection with the Award. At the sole discretion of
the Committee, the Grantee may satisfy such withholding obligation (1) by
allowing the Company to withhold whole Shares that would otherwise be delivered
to the Grantee, having an aggregate Fair Market Value, determined as of the date
the obligation to withhold or pay, equal to the minimum withholding taxes
required in connection with the Award or by allowing the Company to withhold an
amount of cash that would otherwise be payable to the Grantee, in the amount
necessary to satisfy any such obligation; (2) by paying such obligation in cash;
(3) by delivering Shares or (4) by any combination of the foregoing (1) through
(3).

3. Non-Transferability. The Award is subject to the restrictions on
transferability set forth in Section 9.3 of the Plan. In addition, with respect
to any RSU Shares delivered upon settlement of the RSUs, the Grantee agrees to
comply with any written holding requirement policy adopted by the Company for
employees.

4. Rights as Shareholder. The Grantee shall have no rights as shareholder with
respect to the Shares subject to the Award unless, until and to the extent that
(i) the Company shall have issued and delivered to the Grantee the RSU Shares
(via certificates or book entry notation) and (ii) the Grantee’s name shall have
been entered as a shareholder of record with respect to such RSU Shares on the
books of the Company.

5. Adjustments. The Award is subject to adjustment pursuant to Section 3.2 of
the Plan.

6. Applicable Securities Laws. Shares issued pursuant to the Award shall not be
sold or transferred unless either they first shall have been registered under
the Securities Act or, upon request by the Company, the Company first shall have
been furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Securities Act.

7. Notice. Every notice or other communication relating to this Award Notice
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee’s address as recorded in the records of the Company or any
Subsidiary.

 

3



--------------------------------------------------------------------------------

8. Governing Law. This Award Notice shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

9. Plan. The terms and provisions of the Plan are incorporated herein by
reference, a copy of which has been provided or made available to the Grantee.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Award Notice, the Plan shall govern and
control. All capitalized terms not defined herein shall have the meaning
ascribed to them as set forth in the Plan.

10. Interpretation. Any dispute regarding the interpretation of this Award
Notice shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be binding on
the Company and the Grantee.

11. No Right to Continued Service. Nothing in this Award Notice shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any Subsidiary to terminate the Grantee’s service.

12. Severability. Every provision of this Award Notice is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

13. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Award Notice.

14. Section 409A. It is intended that the Award be exempt from or comply with
Section 409A of the Code and this Award Notice shall be interpreted consistent
therewith.

15. Clawback. To the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of NASDAQ or any other securities exchange or inter-dealer quotation
service on which the Shares are listed or quoted, or if so required pursuant to
a written policy adopted by the Company, this Award shall be subject (including
on a retroactive basis) to clawback, forfeiture or similar requirements.

16. Successors. The terms of this Award Notice shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

17. Entire Agreement. This Award Notice and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereof.

18. Counterparts. This Award Notice may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Notice to be executed by
its duly authorized representative and the Grantee has executed this Award
Notice, effective as of the Grant Date.

 

HOUGHTON MIFFLIN HARCOURT COMPANY By:

 

Name: William F. Bayers Title: Executive Vice President and General Counsel
GRANTEE

 

Name:



--------------------------------------------------------------------------------

SCHEDULE I

Performance Leverage Factor

Except as may otherwise be provided herein, the RSUs shall vest as to the
performance conditions based on the achievement of specified levels of the
Performance Goals for the Performance Period, as set forth herein.

Target RSUs = [                ] shares of Common Stock.

 

(i) Billings Metric

The Performance Leverage Factor will be weighted one-half (1/2) based on the
achievement of cumulative Billings (as defined below) for the Company’s 2015,
2016 and 2017 fiscal years (such three-fiscal-year period, the “Performance
Period”), as follows:

 

Achievement Level

   Billings Goal      Billings
Achievement
Percentage     Billings
Payout
Percentage  

Maximum

   $ [             ]       [         ]%      [         ]% 

Target

   $ [             ]       [         ]%      [         ]% 

Threshold

   $ [             ]       [         ]%      [         ]% 

If the Billings Achievement Percentage for the Performance Period is greater
than Threshold Achievement Level and less than Target Achievement Level, or
greater than Target Achievement Level and less than Maximum Achievement Level,
then the Billings Achievement Percentage (and, in turn, the Billings Payout
Percentage) shall be determined based on linear interpolation between the
applicable Achievement Levels. If Billings Achievement Percentage for the
Performance Period is equal to or greater than the Maximum Achievement Level,
then the Billings Payout Percentage shall be capped at [        ]%.

For the avoidance of doubt, if the Billings Achievement Percentage achieved for
the Performance Period is less than Threshold Achievement Level, then the
Billings Achievement percentage shall be zero.

“Billings” is measured by Net Sales in accordance with accounting principles
generally accepted in the United States adjusted for the change in deferred
revenue on the balance sheet during the period and for the impact of material
acquisitions and divestitures.

 

(ii) Adjusted Post Plate Cash EBITDA Metric

The Performance Leverage Factor will be weighted one-half (1/2) based on the
achievement of cumulative Adjusted Post Plate Cash EBITDA (as defined below) for
the Performance Period, as follows:

 

Achievement Level

   Adjusted Post
Plate Cash
EBITDA Goal      Adjusted Post
Plate Cash
EBITDA
Achievement
Percentage     Adjusted
Post Plate
Cash
EBITDA
Payout
Percentage  

Maximum

   $ [             ]       [         ]%      [         ]% 

Target

   $ [             ]       [         ]%      [         ]% 

Threshold

   $ [             ]       [         ]%      [         ]% 



--------------------------------------------------------------------------------

If Adjusted Post Plate Cash EBITDA achieved for the Performance Period is
greater than Threshold Achievement Level and less than Target Achievement Level,
or greater than Target Achievement Level and less than Maximum Achievement
Level, then the Adjusted Post Plate Cash EBITDA Achievement Percentage (and, in
turn, the Adjusted Post Plate Cash EBITDA Payout Percentage) shall be determined
based on linear interpolation between the applicable Achievement Levels. If
Adjusted Post Plate Cash EBITDA for the Performance Period is equal to or
greater than the Maximum Achievement Level, then the Adjusted Post Plate Cash
EBITDA Payout Percentage shall be capped at [        ]%.

For the avoidance of doubt, if Adjusted Post Plate Cash EBITDA achieved for the
Performance Period is less than Threshold Achievement Level, then the Adjusted
Post Plate Cash EBITDA Achievement Percentage shall be zero.

Billings Achievement Percentage and Adjusted Post Plate Cash EBITDA Achievement
Percentage are sometimes referred to in this Award Notice (individually or
collectively, as the context requires) as the “Achievement Percentage”.

For purposes of determining Adjusted Post Plate Cash EBITDA, the accounting
measure used for determining performance, for any period, will be consolidated
net income, in accordance with accounting principles generally accepted in the
United States, for such period, subject to such adjustments as determined
appropriate by the Committee in its sole discretion which may include, without
limitation, the following additions and subtractions: plus, without duplication
and to the extent deducted in determining such consolidated net income, the sum
of: (i) consolidated interest expense for such period; (ii) provisions for taxes
based on income, profits or losses (determined on a consolidated basis) during
such period; (iii) all amounts attributable to depreciation and amortization for
such period; (iv) any extraordinary losses for such period; (v) any fees,
expenses or charges for such period related to any equity offering, Investment,
acquisition permitted hereunder, permitted disposition, recapitalization or the
incurrence of Indebtedness including a refinancing thereof (in each case,
whether or not successful); (vi) any non-cash charges for such period (for the
avoidance of doubt, including, but not limited to, purchase accounting
adjustments, assets impairments and equity compensation charges, unrealized
derivatives charges); (vii) restructuring charges for such period relating to
current or anticipated future cash expenditures, including restructuring costs
related to closure or consolidation of facilities, and severance and other
separation costs and post-retirement medical expenses; (viii) other
non-recurring charges, (ix) deferred financing fees (and any write-offs
thereof), and (x) the change in deferred revenue on the balance sheet less
“additions to pre-publication costs” per the statement of cash flows. Adjusted
Post Plate Cash EBITDA for any period will be calculated so as to exclude
(without duplication of any adjustment referred to



--------------------------------------------------------------------------------

above) the effect of: (A) the cumulative effect of any changes in GAAP or
accounting principles applied by management; (B) any gain or loss for such
period that represents after-tax gains or losses attributable to any sale,
transfer or other disposition or abandonment of assets other than dispositions
or sales of inventory and other dispositions in the ordinary course of business;
(C) any extraordinary gains for such period; and (D) the impact of material
acquisitions and divestitures.

 

  (iii) Performance Leverage Factor Calculation

The Performance Leverage Factor (expressed as a percentage) shall be determined
as the result of the sum of:

(Billings Payout Percentage * 50%) + (Adjusted Post Plate Cash EBITDA Payout
percentage * 50%)